Citation Nr: 9921384	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  91-47 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date earlier than October 8, 
1996, for the assignment of a total disability rating for non-
service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  His 
military occupational specialty (MOS) was as an Aircraft Jet 
Engine Mechanic.

This case is currently before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in January 1991 
and March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The January 1991 rating 
decision denied the veteran's claims of entitlement to service 
connection for PTSD, and for non-service-connected pension 
benefits.  The March 1997 rating decision granted entitlement to 
non-service-connected pension benefits effective October 8, 1996.  
The veteran perfected timely appeals to those determinations.

The veteran's PTSD claim was remanded by the Board in April 1992 
and March 1994.

In January 1999, the veteran informed the Board that he would not 
appear for a Central Office hearing scheduled for February 1999.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  There is no competent evidence to show that the veteran 
engaged in direct combat during his military service.

3.  There is no verifiable stressor that serves to establish a 
basis for a diagnosis of PTSD that is related to military 
service.

4.  Entitlement to non-service-connected pension benefits did not 
arise prior to October 8, 1996, and the veteran is not shown to 
have been so incapacitated as to have been unable to file a claim 
for disability pension within 30 days of becoming permanently and 
totally disabled.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  An effective date earlier than October 8, 1996, for the 
assignment of entitlement to non-service-connected pension 
benefits, is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.3, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-PTSD

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record are 
viewed in the light most favorable to that claim.  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed, and that no further assistance to the 
veteran is required in order to comply with the duty to assist 
him mandated by 38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
if a condition noted during service is not shown to be chronic, 
then generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be established for any disease diagnosed 
after discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With regard to service connection for PTSD, there must be:  (1) 
medical evidence establishing a clear diagnosis of the disorder; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Evidence to support a PTSD claim must 
be evaluated in light of the places, types and circumstances of 
service as evidenced by service records, the official history of 
each organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Section 
1154(b), however, "does not require the acceptance of a 
veteran's assertion that he was engaged in combat with the enemy; 
it would be tautological to conclude that it did."  Cohen, 10 
Vet. App. at 146, citing Irby v. Brown, 6 Vet. App. 132, 136 
(1994).  

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  It is not sufficient to simply rely on service 
in a combat zone.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  

The veteran's service medical records are silent as to PTSD.

VA outpatient treatment reports dated from July to December of 
1981 show treatment for drug and alcohol abuse. The veteran was 
hospitalized by VA from August to September of 1981.  He was 
diagnosed with alcoholism and drug abuse.  Additional VA records 
dated from December 1981 to September 1982 show continued 
treatment for those disorders.

The veteran submitted his original claim for PTSD (consisting of 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension) in July 1990.  

Following VA examination in November 1990, the veteran reported 
that he "saw action" (dead bodies) on his first night in 
Vietnam, saw casualties within 2 or 3 weeks, and saw the death of 
an acquaintance within 6 months.  He was diagnosed with PTSD with 
overt symptoms of sleep disturbance, depression, attempted 
suicide, social isolation, substance abuse, and specific 
anxieties.

By a rating decision dated in January 1991, the RO denied the 
veteran's claim of entitlement to service connection for PTSD.

In a statement submitted in February 1991, in response to a 
September 1990 stressor development letter, the veteran described 
the following stressful events as occurring during his service in 
the Republic of Vietnam:  (1) in mid-January 1966, witnessing 
bodies stacked along the flight line, which were referred to by a 
lance corporal as "American KIA's"; (2) between mid-March and 
mid-May 1966, witnessing (along with two friends) legless corpses 
being carried while donating blood in a field hospital; (3) in 
April or May 1966, while on guard duty, witnessing the shooting 
of three MPs by a sniper, after being told by his superiors to 
not return fire without a direct order; (4) in mid-May 1966, 
witnessing an airman being felled by a mortar; (5) having the 
base fuel dump set on fire in the summer of 1966; (6) undergoing 
a long mortar attack upon base camp in September 1966; (7) in 
December 1966 or January 1967, being one of twelve to fifteen 
soldiers who killed two enemy troops "rabbit hunting style" 
after they had attempted to blow up a bridge across the Da Nang 
River; and (8) in mid-February 1967, waiting for 4 days to depart 
for a new rotation because the jet to be used was hit by anti-
aircraft fire, during which time the veteran was stranded without 
a weapon at an aircraft hanger.  

During his hearing at the RO in July 1991, the veteran reiterated 
his stressors submitted in February 1991.  He also testified that 
between February and April of 1967, 100 to 150 Vietnamese tanks 
threatened to blow up grounded Vietnamese aircraft at the DaNang 
airbase.  The veteran reported that he first received 
psychiatric treatment from VA in 1981, and that he was currently 
drawing disability benefits from the Social Security 
Administration (SSA) for PTSD.  

A July 1991 statement from a VA addiction therapist stated that 
the veteran had been treated for drug and alcohol abuse secondary 
to PTSD since 1981.

A statement from a private readjustment counseling therapist 
received in July 1991 stated that the veteran had been receiving 
individual and group therapy from him since October 1989, and 
that the veteran "has the classic symptoms of post traumatic 
stress disorder as described by the DSM-III" (the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Third Edition).  

Another statement received in July 1991 (this one from a VA 
psychiatry resident and attending psychiatrist) stated that the 
veteran had PTSD, as well as a 25-year history of multiple 
substance abuse.

The veteran was hospitalized from February to March of 1992 by VA 
for detoxification (obtained per April 1992 remand).  The 
discharge diagnoses included PTSD.

In its April 1992 remand, the Board requested verification of the 
veteran's claimed stressors, as well as the obtaining of various 
VA and private medical records.

By a rating decision dated in August 1992, the RO again denied 
entitlement to service connection for PTSD.  Service connection 
was also denied for drug and alcohol abuse.

In September 1992, the veteran contacted the Marine Corps 
Historical Center, Research Section, to verify through unit 
diaries that three military police officers (members of the 1st 
Military Police Battalion, 3rd Marine Division), were killed by 
a sniper on April 1, 1966, between 8:00 P.M. and midnight, at 
post number 1 of Marine Air Group 11, 1st Marine Air Wing.

In October 1992, the RO contacted the Marine Corps Historical 
Center to verify the veteran's claimed stressors.  Included with 
the request was a copy of the veteran's September 1992 statement.

The Marine Corps Historical Center replied in October 1992 that 
with respect to the April 1966 sniper attack, the 1st Military 
Police Battalion and Marine Aircraft Group 11 diaries did not 
contain any information.  Also, the Group 11 command chronology 
for April 1966 did not mention the incident.  Finally, the Center 
did not receive a command chronology from the 1st Military for 
April 1966.

In December 1992, documents were received (without comment) from 
the History and Museums Division of the United States Marine 
Corps.  These included command chronologies of Marine Aircraft 
Group 11, 1st Marine Aircraft Wing, dated from February to June 
of 1966.  These were silent as to the veteran's claimed 
stressors, to include the April 1966 sniper attack.

In March 1993, the veteran submitted a table of "Post-trauma 
Reactions and Symptoms" in support of his claimed stressor of 
witnessing the shootings of the three MPs.  

In a March 1993 statement, the veteran suggested that the Marine 
Aircraft Group 11 Guard Log Book for April 1966 be consulted 
regarding his claimed sniper incident.

Although a personal hearing was scheduled before the Board in 
October 1993, the veteran failed to report for said hearing.  In 
a statement received subsequent to the hearing date, the veteran 
stated that he was advised at the local level not to appear.

In its March 1994 remand, the Board requested:  (1) clinical 
treatment records possessed by the Social Security 
Administration; (2) review of the Aircraft Group 11 Guard Log 
Book for April 1966, as well as unit casualty reports for April 
1966 for the 1st Military Battalion and Marine Aircraft Group 
11; (3) those clinical records that were not requested by the RO 
subsequent to the Board's April 1992 remand (University of 
Cincinnati, Rollman's Psychiatric Institute, St. Luke's Hospital, 
and the Chicago VA Medical Center); and (4) review by the RO of 
evidence submitted by the veteran in October 1993.

In May 1994, records were received from Cincinnati General 
Hospital, dated from June 1971 to July 1974.  These primarily 
shown treatment for heroin addiction.  A diagnosis of psychiatric 
disability was noted.

A statement was received from an unidentified hospital in June 
1994, that records pertaining to the veteran's treatment had been 
destroyed.

The Marine Corps Historical Center was requested by the RO in May 
1995 to provide verification of a sniper attack in April 1966, 
for the 1st Military Police Battalion and Marine Aircraft Group 
11.  In response, the command chronology for Marine Aircraft 
Group 11 was submitted, which failed to verify an April 1966 
sniper attack.

Records received in July 1995 from Rush Presbyterian Hospital/St. 
Luke's Medical center are negative for treatment for PTSD.

In April 1996, the RO was advised that Rollman's Psychiatric 
Institute had closed and that the current building occupant did 
not have records from Rollman's.  The RO was further advised that 
the Pauline W. Lewis Center would have pertinent records.  A May 
1996 statement from that Center stated that records were 
destroyed 10 years after discharge, and that the veteran was 
hospitalized in October 1971 for drug addiction.

In February 1997, the veteran was afforded a VA mental disorders 
examination.  He discussed his previously-cited stressors of his 
departing plane being hit by enemy fire, the sniper attack upon 
the MPs, mortar attacks, and the killing of one enemy soldier who 
attempted to destroy a bridge.  The Axis I diagnosis was that the 
veteran met the criteria for PTSD, and that he was exposed to a 
traumatic event, particularly the shooting of his fellow soldiers 
without the ability to defend against the aggression, which lead 
to a sense of helplessness and horror.

Additional VA treatment records were received in March 1997.  
However, many of these are duplicates of evidence previously 
received and, in any event, do not show entitlement to PTSD 
through verification of a claimed stressor.

The U.S. Marine Corps Historical Society was contacted by the RO 
in February 1998, for the purpose of verification of a sniper 
attack on the 1st MP Battalion in April 1966.  A response was 
received in March 1998 that no records were on file for that unit 
for that month.

Records were received from the Social Security Administration in 
June 1998.  These do not show verification of the veteran's 
claimed stressors.  They do show that the veteran was awarded 
disability benefits, effective November 1990.  The primary 
diagnosis was substance addiction disorder (alcohol), while the 
secondary diagnosis was affective disorders.  A January 1991 SSA 
medical advice request stated that "PTSD signs/symptoms have 
only recently manifested and he has only begun to deal with these 
problems."  The report of a private psychological evaluation by 
Hyde Park Psychological Services, dated in April 1996, listed an 
Axis I diagnosis of rule out PTSD, but did not discuss any of the 
veteran's claimed Vietnam stressors.  An SSA report of mental 
residual functional capacity, dated in May 1996, stated that the 
veteran suffers from PTSD, but did not address claimed stressors.  
In August 1996, the veteran's disability determination was 
revised.  The primary diagnosis was said to be anxiety-related 
disorders, while evidence was said to be insufficient for a 
secondary diagnosis.  The disability was said to begin in May 
1990.

Review of the evidence of record reveals that the claims file is 
replete with diagnoses of PTSD, statements from the veteran 
regarding in-service stressors, and an ostensible nexus between 
the currently-diagnosed PTSD and active service.

However, the evidence is clear that the veteran was not exposed 
to a verifiable stressor of sufficient severity to support a 
diagnosis of PTSD, because there is no independent evidence to 
corroborate the veteran's reported stressors.  The Board is not 
required to accept the veteran's uncorroborated account of his 
experiences.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).  The Board finds that 
the veteran has failed to provide sufficiently-detailed 
information that could be used to confirm the incidents he has 
cited as stressors.  It is not unreasonable to expect the veteran 
to provide sufficient information to independently verify any of 
the incidents alleged by him.  See Wood, 1 Vet. App. at 193.

Furthermore, there is no documentation of record confirming that 
the veteran engaged in combat with the enemy or was in combat 
situations.  See Gaines v. West, 11 Vet. App. 353, 358-60 (1998).  
Additionally, the veteran received no combat citations or other 
awards which could be "accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed inservice 
stressors."  38 C.F.R. § 3.304(f).  Nor is there any evidence of 
any wounds associated with combat.

In summation, the diagnoses of post-traumatic stress disorder are 
unsupported by the record, based as they were on unreliable and 
unverified information provided by the veteran.  As such, without 
a confirmed in-service stressor, the diagnoses are not valid for 
compensation purposes.  As noted in Swann, 5 Vet. App. at 233, 
the examiner's diagnosis can be no better than the facts alleged 
by the veteran.  Because the diagnoses were based upon an 
unverified factual premise, they have no probative value.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  Since there is no 
competent evidence of a verifiable stressor that would serve as a 
basis for a diagnosis of post-traumatic stress disorder that is 
related to military service, the claim must be denied.

However, the Board notes that the United States Court of Appeals 
for Veterans Claims (hereinafter, the Court), has clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court pointed out that VA has adopted 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  Therefore, the Court took judicial notice of:

. . . the effect of this shift in 
diagnostic criteria.  The major effect is 
this: the criteria have changed from an 
objective ("would evoke . . . in almost 
anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to 
a subjective standard.  The criteria now 
require exposure to a traumatic event and a 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD based 
on exposure to a stressor that would not 
necessarily have the same effect on 
"almost anyone."  The sufficiency of a 
stressor is, accordingly, now a clinical 
determination for the examining mental 
health professional.

Cohen, 10 Vet. App at 153 (Nebeker, C.J., concurring).

The Board notes that no supplemental statement of the case (SSOC) 
or other communication from the RO has notified the veteran that 
his claim was being denied, inter alia, because there was no 
evidence of a stressor that was "so outside the range of usual 
human experience that [it] would be markedly distressing to 
almost anyone."

Before entering an order denying the veteran's PTSD claim, 
therefore, the Board must determine whether rendering a decision 
prior to consideration of the changed regulations by the agency 
of original jurisdiction (the RO) would prejudice the veteran in 
the course of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  In doing so, it must apply the binding precedent 
opinion of VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).  See 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998).  That 
opinion observes that whether the Board is required to remand a 
case "to cure a deficiency in the statement of the case" 
depends "on the circumstances of the individual case."  
VAOPGCPREC 16-92, para. 19.  If the Board can fairly conclude 
that that veteran has not been prejudiced by omission from the 
SSOC of a pertinent regulatory citation, it may properly render a 
decision.  Bernard, 4 Vet. App. at 394, citing VAOPGCPREC 16-92.

Because the Board's decision to deny service connection for PTSD 
is based upon the absence of credible supporting evidence 
confirming the existence of any claimed stressor, without regard 
to its sufficiency, it would not be changed by the application of 
the recently-adopted DSM-IV criteria.  Accordingly, the Board 
finds that the veteran will not be prejudiced by its rendering of 
a decision on this issue, and there is no requirement to remand 
this case to the RO for additional consideration.

The veteran claims that service connection is warranted for PTSD 
pursuant to Cohen, 10 Vet. App. at 134, because he has stated 
that one of his claimed stressors is that he witnessed mortar 
attacks.  However, unlike the appellant in Cohen, the veteran 
does not have corroboration by a comrade of mortar attacks.  Nor 
does he have verification (in this case, by the United States 
Marine Corps Historical Society) of corroboration that the 
veteran's unit was involved in mortar attacks.  Id., at 148.  
Indeed, "[a] PTSD claim involving mortars and rockets must be 
put in the context of the personal involvement by the veteran."  
Id.,  at 134.

For these reasons, the Board finds that the veteran is not shown 
to have PTSD as a result of his active service during the Vietnam 
War.  Hence, service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.304(f).  

II.  Earlier Effective Date for Pension

Generally, the effective date of an evaluation and award of 
pension based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1), (r); VAOPGCPREC 
12-98 (1998).  With regard to disability pension, however, (38 
C.F.R. § 3.3(c)), an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400(b)(1).  In claims received on or after October 1, 1984, 
except as provided in paragraphs (b)(l)(ii)(B), the effective 
date will be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(b)(1)(ii).  If, within one year from the date on which 
the veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of the 
veteran's own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the advantage 
of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

In asserting entitlement to an effective date earlier than 
October 8, 1996, for an award of non-service-connected pension 
benefits, the veteran asserts that the proper effective date for 
his pension should be January 1, 1991, the first day of the month 
after his initial application for pension benefits on December 
21, 1990.  He asserts that he did not appeal the January 1991 
denial of non-service-connected pension benefits because he did 
not receive "actual notice" of an "explicitly stated" denial 
of pension benefits.

On December 21, 1990, the veteran submitted an informal claim for 
pension, which consisted of a VA Form 21-4138, Statement in 
Support of Claim.  On it, the veteran requested service 
connection for hearing loss and PTSD.  He stated that "If 
service connection cannot be established, consider this a claim 
for pension.  I last worked 6-1-90.  My only income since then 
has been welfare."

In the aforementioned January 1991 rating decision, the RO listed 
the issues as entitlement to service connection for PTSD and a 
back condition, and entitlement to non-service-connected pension.  
The rating decision stated that "Although currently unemployed, 
the evidence fails to demonstrate significant disability which 
would prevent the veteran from obtaining some form of 
substantially gainful employment with due consideration given his 
age, occupation and education.  (38 C.F.R. 3.321b was 
considered)."

Attached to the January 1991 rating decision was a notification 
letter dated February 11, 1991, which stated "[w]e have denied 
your claim for service-connected disability compensation for a 
back condition and Post Traumatic Stress Disorder."  Said letter 
also contained the following paragraph:

You are not entitled to disability pension 
at this time because your permanent 
disabilities are not shown to be so severe 
as to prevent you from obtaining and 
following substantially gainful employment.  
Should your physical condition become worse 
you may reopen your claim by submitting 
medical evidence.

At the time of the issuance of the notification letter, service 
connection was not in effect for any disability.

In February 1991, the veteran submitted a notice of disagreement, 
which stated that "[t]his is in response to your letter dated 
Feb. 11, 1991 which denied service connection for PTSD."  The 
notice also stated that the letter did not mention the veteran's 
claim of service connection for defective hearing (which the 
veteran had raised in his July 1990 VA Form 21-526).  The notice 
of disagreement clearly did not express disagreement with the 
denial of entitlement to disability pension benefits.

In his March 1993 statement, which dealt primarily with his claim 
of service connection for PTSD, the veteran also stated that 
"remember when you send this claim to Washington that I also 
asked you to consider my case for non-service connected 
disability which you promptly denied giving no reason."

In October 1993, the statement written by the veteran explaining 
his failure to report for his hearing before the Board scheduled 
in that month for his PTSD claim stated that "[I]t is my 
understanding that I should have been considered at least for 
N.S.C. benefits.  They also denied me that and gave me no grounds 
for their denial."  The veteran also stated that "S.S.D. 
considers me 100% disabled (PTSD)."  

The Board's March 1994 remand noted the veteran's March 1993 
statement regarding denial of non-service-connected pension 
benefits.  

On October 8, 1996, the veteran filed a claim for non-service-
connected pension benefits.  Attached was an April 1991 Notice of 
Award from the Social Security Administration, which stated that 
the veteran became eligible for disability benefits in November 
1990.

As noted, by its March 1997 rating decision, the RO granted 
entitlement to non-service-connected pension benefits, effective 
October 8, 1996.  The RO cited the report of a VA general 
examination dated in January 1997, which showed that the veteran 
reported decreased bilateral auditory acuity with surgery on the 
right ear.  He also complained of intermittent back pain, related 
to posture and difficulty with his mattress.  The diagnosis was 
onychomycosis of the hands.  The RO also cited the February 1997 
VA mental disorders examination, which diagnosed PTSD.

Records were received from the Social Security Administration in 
June 1998.  These do not show entitlement to an earlier effective 
date for non-service-connected pension benefits.  Nor has 
entitlement to a pension been shown by the various VA and private 
medical records discussed above.  Importantly, the veteran has 
not cited any specific medical evidence which he claims supports 
his entitlement to an earlier effective date for his non-service-
connected pension.  Nor does review of the claims file reveal any 
medical evidence subsequent to the February 11, 1991, 
notification letter, but prior to the October 8, 1996, effective 
date assigned by the RO for non-service-connected pension 
benefits.

In this case, the date of receipt of the veteran's claim is 
October 8, 1996, and this is the proper effective date for the 
veteran's award of non-service-connected disability pension 
benefits.  

The veteran's statements submitted in March and October of 1993 
merely refer to the veteran's prior claim, filed in December 
1990.  They contain no language indicating they are to serve as 
reopened claims.

Nor can either the March 1993 or October 1993 statement be said 
to constitute a notice of disagreement to the January 1991 rating 
decision denying non-service-connected pension benefits.  As 
stated, the RO mailed the veteran notice of that decision in 
February 1991.  He did not file a timely notice of disagreement, 
and the January 1991 decision is therefore final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.302(a) (1998).  

The February 1991 notification letter clearly informed the 
veteran of the denial of entitlement to non-service-connected 
pension benefits.

The Board notes that the veteran has not claimed, nor is there 
any evidence in the claims file, that he was suffering from a 
physical or mental disability that was so incapacitating that it 
prevented him from filing his claim within 30 days of the date he 
became permanently and totally disabled.  See 38 C.F.R. §§ 3.151, 
3.400(b)(1)(ii)(B) (1999).

In conclusion, the Board finds that there is no legal basis upon 
which to award the veteran a permanent and total rating for non-
service-connected pension purposes prior to October 8, 1996.  The 
Board acknowledges the veteran's contentions that the effective 
date should be January 1, 1991; however, as discussed above, the 
law is clear as to the proper effective date, and the Board is 
not free to ignore or make exceptions to laws passed by Congress.  
38 U.S.C.A. § 7104(c).  As such, there is no legal basis for the 
benefit sought on appeal, and hence, the veteran's claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of legal 
merit or entitlement under the law).

The veteran has argued that should the Board fail to assign an 
effective date earlier than October 8, 1996, for the assignment 
of non-service connected pension benefits, the Board should find 
that the veteran's statement submitted in October 1993 
constituted new and material evidence to reopen his pension 
claim.  However, the Court has held that a claim for 
"reopening," in the strictest sense, applies only the process 
of presenting new and material evidence with respect to allow a 
previously-denied claim for service-connected benefits, as 
opposed to a claim for non-service-connected pension benefits.  
See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).



ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than October 8, 1996, 
for the grant of entitlement to non-service-connected pension 
benefits, is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

